DETAILED ACTION
This Office action is in response to the applicant's filing of 05/18/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 12/09/2021, canceled claims 1-24 and newly added claims 25-45. Claims 25-45 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/05/2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,475,063 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,475,063 recite the entirety of limitations of claims 25-45 of the instant application. For example, application claims 25, 32, and 39 are anticipated by patent claims 1, 9, and 17 because patent claims 1, 9, and 17 recite additional features such as “accessing, via an editing module and from a structure database, a corpus of promotion options, the corpus of promotion options corresponding to a set of promotion options previously offered and currently on offer by a promotion and marketing service, the structure database comprising (1) one or more promotion options, (2) one or more promotion option structures, and (3) one or more promotion structures, and a historical database comprising historical information regarding an efficacy of previously offered promotions, wherein each promotion structure comprises a combination of the one or more promotion option structures, wherein each promotion option structure corresponds to one or more of the promotion options, and wherein each promotion option comprises text indicative of a title and one or more subtitles, and is associated with at least one service, wherein each promotion option structure does not comprise text and is associated to a same underlying information as an associated promotion option, wherein the promotion option structure is comprised of a series of components that are equivalent to one or more various features of an associated promotion option, wherein a component comprises a term or phrase that is equivalent to a grouping of features, each component representing an actual concept, which, when using natural language, is described as using or otherwise relating to a large variety of different terms or phrases, each component associated with a grouping of features identified as having an equivalent meaning in a given context 2 of 19Appl. No.: 14/038,610 Attorney Docket No.: 058407/436611 Reply to Office Action of October 5, 2018 wherein the promotion option structure corresponds to multiple promotion options, such that at least two promotion options present a same concept to a user, despite using distinct language, wherein no two promotion option structures present the same concept; generating a promotion option score for each promotion option in the structure database, wherein generating a promotion option score for a target promotion option of the each promotion option comprises: determining one or more relevant metric variables, evaluating the target promotion option based on each relevant metric variable, and generating a score for the target promotion option structure based on the evaluations of a target promotion option structure; generating, by a processor, a promotion option structure score for each promotion option structure in the structure database, the promotion option structure score being a function of the promotion option score of each promotion option included in the promotion option structure; and generating, by the processor, a promotion structure score for each promotion structure in the structure database, the promotion structure score being a function of the promotion option structure score of the combination of promotion option structures included in the promotion structure, wherein the promotion structure score for each promotion structure in the structure database is based on the promotion option structure scores of the combination of promotion option structures that comprise that promotion structure, wherein the promotion option score is indicative of an efficacy of specific promotion terminology compared to promotion option structures, which are specifically designed to avoid unique terminology;” wherein application claims 25, 32, and 39 do not recite these features and are essentially broader than patent claims 1, 9, and 17. Therefore patent claims 1, 9, and 17 of Patent No. 10,475,063 is in essence a “species” of the generic invention of application claims 25, 32, and 39. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 26-31 (Dependent on claim 25), claims 33-38 (Dependent on claim 32), and claims 40-45 (Dependent on claim 39) do not cure the deficiencies of the independent claims. Appropriate correction is required.
Claims 25-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,346,885 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,346,885 recite the entirety of limitations of claims 25-45 of the instant application. For example, application claims 25, 32, and 39 are anticipated by patent claims 1, 9, and 17 because patent claims 1, 9, and 17 recite additional features such as “wherein the promotion structure is comprised of a unique combination of promotion option structures such that no two promotion option structures present the same concept, each promotion option structure comprising a promotion option structure score, and wherein each promotion option structure is comprised of promotion options, each promotion option comprised of a promotion option score, and as a result, the promotion structure score is a function of the promotion option structure scores of the unique combination of promotion option structures,” wherein application claims 25, 32, and 39 do not recite these features and are essentially broader than patent claims 1, 9, and 17. Therefore patent claims 1, 9, and 17 of Patent No. 10,346,885 is in essence a “species” of the generic invention of application claims 25, 32, and 39. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 26-31 (Dependent on claim 25), claims 33-38 (Dependent on claim 32), and claims 40-45 (Dependent on claim 39) do not cure the deficiencies of the independent claims. Appropriate correction is required.
Claims 25-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,138,629 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,138,629 recite the entirety of limitations of claims 25-45 of the instant application. For example, application claims 25, 32, and 39 are anticipated by patent claims 1, 8, and 15 because patent claims 1, 8, and 15 recite additional features such as “receiving an indication of a service offered by a merchant; retrieving, from a structure database, one or more promotion option structures associated with the service offered by the merchant; providing, via the GUI, the retrieved one or more promotion option structures associated with the service offered by the merchant;” wherein application claims 25, 32, and 39 do not recite these features and are essentially broader than patent claims 1, 8, and 15. Therefore patent claims 1, 8, and 15 of Patent No. 11,138,629 is in essence a “species” of the generic invention of application claims 25, 32, and 39. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 26-31 (Dependent on claim 25), claims 33-38 (Dependent on claim 32), and claims 40-45 (Dependent on claim 39) do not cure the deficiencies of the independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 25-45 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 25-31 recite a method, claims 32-38 recite a  When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 25, 32, and 39 recite a method, apparatus, and computer program product for automatically approving promotion structures that have values that fall within satisfied ranges/bands. Under Step 2A, Prong I, claims 25, 32, and 39 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Automatically approving promotion structures that have values that fall within satisfied ranges/bands is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include providing a graphical user interface (GUI) configured to (i) present a sequence of windows providing selectable information and (ii) receive selections; receiving, via the GUI from the merchant, a selection of one or more options and a descriptor associated respectively with each of the one or more options, the one or more options including at least one of a price, a value, or a margin, and the selection being indicative of a value of the one or more options including at least one of the price, the value, or the margin; determining whether the selected one or more options and the value satisfies automatic approval requirements, wherein determining whether the selected one or more options and the value satisfies automatic approval requirements comprises: parsing previously offered promotions to identify and extract a plurality of promotion options; ranking each of the plurality of promotion options; identifying a predefined percentile of top-ranking previously offered promotion options; determining, from the predefined percentile of the top-ranking previously offered promotion options, a highest value of a price, a value, and a discount; determining, from the predefined percentile of the top-ranking previously offered promotion options, a lowest value of each of the price, the value, and the discount; calculating each of a price band, a value band, and a discount band, each of the price band, the value band, and the discount band comprised of each of the highest value, the lowest value and an indication of additional values in between the highest value and the lowest value, wherein the price band represents a range of prices that can be included in a promotion structure, a value band being a range of values associated with the promotion structure, and the margin band being a range of margins being associated with the promotion structure; 2 of 9 LEGAL02/41253745v1Appl. No.: 17/446,327 AttyDcktNo: 058407/561928 determining whether the selected one or more options and the value satisfies requirements of a corresponding band; in an instance in which the selection satisfies the automatic approval requirements, automatically approving the selected one or more options and the value and providing a window within the GUI configured to display a message indicative of automatic approval; and in an instance in which the selection does not satisfy the automatic approval requirements, providing a window within the GUI configured to display a message indicative of a lack of pre-approval. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 25, 32, and 39 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 25, 32, and 39 have recited the following additional elements: Graphical User Interface, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 25, 32, and 39 are not found to integrate the judicial exception into a practical application because the Graphical User Interface, as recited, is merely reciting receiving inputs and displaying data. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. Graphical User Interface, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 25, 32, and 39 recite – “parsing previously offered promotions to identify and extract a plurality of promotion options”. However, these additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely training a machine learning model with known inputs (e.g. historical purchase data) in order to determine a shopper value and merely updating the machine learning model is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). The courts have noted that that “electronically scanning or extracting data from a physical document” is seen as being a well‐understood, routine, and conventional computer function (See Content Extraction). Therefore, the claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0151], for implementing a “general purpose computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 26-31, 33-38, and 40-45 further recite the method, apparatus, and computer program product of claims 25, 32, and 39, respectively. Dependent claims 26-31, 33-38, and 40-45 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 25, 32, and 39. For example, claims 26-31, 33-38, and 40-45 further describe the limitations for determining if the selections satisfy the corresponding band – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 26-31, 33-38, and 40-45, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Allowable Subject Matter
Claims 25-45 are allowable over the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Patent 8,676,639 to Perlman for disclosing an example funds facilitation system that facilitates transactions between a payer and payee includes a promotion processing system that facilitates the provision of promotions to account holders on the funds facilitation system. The party offering the promotion may be a merchant/payee that also has an account with the funds facilitation system. The promotion processing system applies promotion rules based on the identity of the merchant/payee and upon conditions placed on the promotion that identify a payer or a group of payers to receive the promotion. A user interface is provided for generating promotion rules and monitoring promotions. A user interface is also provided that displays unused promotion and gift codes and links to merchant/payee websites associated with the unused codes. The funds facilitation system can also provide authorization for purchases based on a condition, such as the age of the payer.
U.S. Patent 8,010,404 to Wu for disclosing a system and method for price and promotion response analysis is provided. Such a system is useful for a business to analyze the forecasted lifts associated with changes in price and promotion activity. The system sets the configuration of the response report, which includes price change and promotion change intervals. Promotions include temporary price reductions, displays, ads and multiples. Modeling data is received for the products. Forecasts, both non-cannibalistic and cannibalistic, are generated for the sales of the products dependent upon the price change and promotion change intervals. Forecasts include at least one of product forecasts, demand group forecasts, line level forecasts and category level forecasts. Suspect forecasts below a minimum confidence may be flagged. Confidence matrices may be generated which reflect accuracy of the forecasts. The response report may be generated by collecting the forecasts and the confidence matrices according to the configuration of the response report.
U.S. Patent 8,082,175 to Rosenberg for disclosing a method (400) and system (100) for providing a promotion plan (128) for merchandising products (600) receives base data (142) for the products (600) that includes allowable offers (204) and price rules (206) that affect the offers (204). A margin budget (146) is established for the promotion plan (128) that defines an amount of margin an enterprise is willing to forgo for a promotion event implementing the promotion plan (128). A scenario ( 406) is generated in response to the base data (142). The scenario (406) is optimized to obtain decisions (154) for the promotion plan (128) that are constrained by the margin budget (146). The promotion plan (128), indicating the obtained decisions (154), is presented for implementation by the enterprise during the promotion event. The obtained decisions (154) include a list of the products (600), each of which is associated with one offer (204) and one price rule (206).
U.S. Publication 2013/0317894 to Zhu for disclosing template-based discount valuation and ranking. A discount management platform processes or facilitates a processing of a vocabulary for representing one or more parameters of discount information associated with one or more discount types. The discount management platform then processes or facilitates a processing of the one or more discount types to generate one or more templates based, at least in part, on the vocabulary. The one or more templates include, at least in part, one or more labels, one or more input fields, or a combination thereof for calculating and/or facilitating a calculation of one or more discount values associated with the discount information.
U.S. Patent 8,447,665 to Schoenharl for disclosing systems and methods for the removal of expiring items from inventory are disclosed. In some embodiments, a method includes determining a breakeven holding time for an inventory item and calculating, based at least in part on a demand forecast for the inventory item and on the breakeven holding time, a first quantity of the inventory item to be removed from the inventory. The method also includes identifying an expiration time corresponding to the given inventory item and, in response to the expiration time being shorter than the breakeven holding time, calculating a second quantity of the inventory item, where a difference between the second and first quantities represents an additional quantity of the inventory item to be removed from the inventory. The method further includes causing at least one portion of the additional quantity of the inventory item to be removed from the inventory according to an inventory removal function.
U.S. Publication 2008/0040175 to Dellovo for disclosing providing the generation, distribution, and tracking of advertisements and advertisement performance. Specifically, the disclosed system may be configured to generate a plurality of different advertisements based on the information contained in a single base data entry. The base data entry is processed in order to extract terms used to populate the advertisements, and the arrangements of base data entry terms and/or designs of the advertisements are directed by a plurality of advertisement generation routines. Distributed advertisements are tracked in order to assess the efficacy and/or performance success of various advertisement generation routines. The most successful and/or efficacious advertisement generation routines are preferentially utilized individually or in combination to generate subsequent generations of advertisements.
U.S. Publication 2012/0239484 to Tobias for disclosing prospective deals for a deal vendor's deal inventory may be scored according to one or more population-specific expected-yield scores, such as expected revenue yield, expected new customers yield, and the like. A prospective deal is categorized and characterized according to a number of yield-related characteristics. Some or all of the prospective deal's characteristics are mapped to yield components derived from completed deals that have been offered to a particular population. An expected-yield score for a prospective deal with regard to that population is obtained by combining the mapped yield components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
September 27, 2022